EXHIBIT Export Order Financing Contract Contract No: Shanjiankaidai(2008)031 Type of Loan: Current Capital Borrower (Party A): Shaanxi Tianren Organic Food Co.，Ltd. Address: A-4/F Tongxinge Xietong Building, No.12, Gaoxin 2nd Rd., High-tech Zone,Xi’an, China 710075 Legal Representative (Chief Officer): Xue Hongke Fax: 86-029-88386230 Tel: 86-029-88386415 Lender (Party B): Hi-tech Industrial Development Zone, Xi’an Branch of China Constuction Bank Address: No.42 GaoxinRoad, Xi’an 710075 Chief Officer: Zhou Cunxing Fax: 86-029-88321414Tel: 86-029-88221824 Whereas Party A signed “Sales Contracts” with EXPORT PACKERS COMPANY LIMITED, GOLDENDRAGON TRADING GMBH, SUNRISE INTERNATIONAL FOOD CO., LTD. separately, and the contract numbers are No. SXTR-080530，No. 88-2008，No. ST003/08, respectively, hereby Party B applies for a loan facility (the “Facility”). Pursuant to relevant laws and regulations and through consultation, Party A and Party B enter into this Contract: Article 1. Amount of the Facility The amount of the Facility shall be RMB ten million (in words) (the “Maximum Amount”). Article 2. Use of the Loan: The Loan is only allowed to purchase , produce, transport, and arrange export goods unless given written consent from Party B. Article 3. Availability Period Term of the Loan: three months from the drawing date. Article 4. Conditions Precedent to Disbursement of the Loan 1.
